FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10653

                Plaintiff - Appellee,             D.C. No. 2:11-cr-01303-DGC

  v.
                                                  MEMORANDUM *
JUAN RUIZ-ORNELAS,

                Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Arizona
                   Charles B. Kornmann, District Judge, Presiding **

                             Submitted January 15, 2013 ***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Juan Ruiz-Ornelas appeals from the district court’s judgment and challenges

his guilty-plea conviction and 41-month sentence for reentry of a removed alien, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The Honorable Charles B. Kornmann, Senior United States District
Judge for the District of South Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Ruiz-Ornelas’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Ruiz-Ornelas the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10653